The defendant was tried and convicted in the circuit court of Chilton county, under an indictment charging him with murder in the second degree. He was convicted of manslaughter in the first degree, and sentenced to imprisonment in the penitentiary for a term of one year. From the judgment of conviction he appeals.
There is no bill of exceptions in the record, and the certificate of the clerk shows that the time for presenting the same has expired.
We find no error in the record, and the judgment is affirmed.
Affirmed.